Citation Nr: 0938775	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a hearing loss.

4.  Entitlement to service connection for residuals of a 
groin injury.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to and initial rating in excess of 10 percent 
for a lumbosacral strain with muscle spasm. 

7.  Entitlement to an initial compensable rating for a right 
shoulder strain.

8.  Entitlement to an initial compensable rating for a 
cervical strain.

9.  Entitlement to an initial compensable rating for 
residuals of a right ankle sprain.

10.  Entitlement to an initial compensable rating for the 
residuals of a sprained right second toe.

11.  Entitlement to an initial compensable rating for 
onychomycosis of the right great toe.

12.  Entitlement to an initial compensable rating for the 
residuals of a concussion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991; 
from May to August 1994; from January to October 2003; and 
from June 2004 to May 2005.  He also served in the Reserve.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an July 2006 rating decision by the Regional 
Office.  

In March 2009, during the course of the appeal, the Veteran 
had a hearing at the Regional Office before the Veterans Law 
Judge whose signature appears at the end of this decision.  

The issues of entitlement to increased ratings for a 
lumbosacral strain; a right shoulder strain; a cervical 
strain; residuals of a right ankle sprain; residuals of a 
sprained right second toe; right toe onychomycosis; and 
residuals of a concussion are REMANDED to the Regional Office 
via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  On March 18, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claim of 
entitlement to service connection for a hearing loss.

2.  A current identifiable left wrist disability has not been 
demonstrated.

3.  A current identifiable left ankle disability has not been 
demonstrated.

4.  A current identifiable groin disability has not been 
demonstrated.

5.  The Veteran has posttraumatic stress disorder as the 
result of his combat service in Iraq.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for hearing loss disability, the criteria to 
withdraw the appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 and Supp. 2009); 38 C.F.R. § 20.204 (2009).

2.  The claimed left wrist disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101 (22)-(23), 1110, 1131, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2009).

3.  The claimed left ankle disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101 (22)-(23), 1110, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.6, 3.159, 3.303.

4.  The claimed residuals of a groin injury are not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101 (22)-(23), 1110, 1131, 5103, 
5103A; 38 C.F.R. §§ 3.6, 3.159, 3.303.

5.  Posttraumatic stress disorder is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101 (22)-(23), 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  Id.  

In this case, the Veteran notified the Board on March 18, 
2009 that he wished to withdraw his appeal with respect to 
the issue of entitlement to a hearing loss.  Therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it is dismissed.



VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for left wrist 
disability, left ankle disability, the residuals of a groin 
injury, and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In June 2005, VA received the Veteran's service connection 
claims, and there is no issue as to providing an appropriate 
application form or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for service connection.  The RO also set forth the 
criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his VA treatment after service.  VA also 
examined the Veteran to determine the nature and etiology of 
the claimed left wrist disability, left ankle disability, 
residuals of a groin injury, and PTSD.  Finally, the Veteran 
presented additional evidence and testimony as his hearing 
before the undersigned.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training ("INACDUTRA") during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2009). 

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive 
duty for training" (INACDUTRA) means duty in the Reserves 
other than full-time duty, special additional duty, or 
training other than active duty training.  See 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d). 

Generally, in order for VA to grant service connection, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The Left Wrist

The Veteran acknowledges that he injured his wrist prior to 
service.  However, he contends that it was worsened by the 
rigors of service.  Therefore, he maintains that service is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

During his February 1987 service entrance examination, the 
Veteran had an old laceration scar on his left wrist.  
Consequently, as to the skin of the left wrist the appellant 
was not in sound condition at the time he entered service.  
38 U.S.C.A. § 1111 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.304(b) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002 and Supp. 2009); 38 C.F.R. § 3.306(a) 
(2009).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). 

Although the Veteran testified that he injured his left wrist 
in Fallujah, when his weapon dropped on it, there is no 
competent evidence on file reflecting that injury or any 
current injury residuals.  Indeed, his treatment and 
examination records in and after service are negative for any 
complaints or clinical findings of chronic identifiable left 
wrist pathology.  While the Veteran continues to complain of 
left wrist pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 
(2001). 

Absent competent evidence of current left wrist disability 
due to service the Veteran does not meet the criteria for 
service connection.  Therefore, service connection for left 
wrist disability is not warranted.  Accordingly, the claim is 
denied.

The Left Ankle

The Veteran contends that he sprained his left ankle playing 
ball in service and that he has had chronic left ankle 
problems since that time.  Therefore, he maintains that 
service is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim.  Accordingly, the appeal will 
be denied.  

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a left ankle disability of 
any kind.  Although the Veteran has complained of left ankle 
pain since service, there is no competent evidence of any 
chronic, identifiable left ankle pathology.  As above, pain 
alone, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez.  

Absent competent evidence of current left ankle disability, 
the Veteran does not meet the criteria for service 
connection.  Therefore, entitlement to service connection for 
left ankle disability is not warranted.  Accordingly, the 
issue is denied.



The Residuals of a Groin Injury

The Veteran contends that a groin disability was first 
manifested in service when cysts which were surgically 
removed.  Therefore, he maintains that service is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, that issue on appeal will also be 
denied.  

The Veteran's service treatment records, as well as the 
records of his treatment and examinations, are negative of 
any complaints or clinical findings of a groin disorder of 
any kind.  Even if he did have cysts surgically removed from 
his groin in service, there is no evidence of currently 
identifiable residual disability.  As above, pain, alone, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez.

Absent competent evidence of current disability of the groin, 
the Veteran does not meet the criteria for service 
connection.  Therefore, service connection is not warranted.  
Accordingly, this claim is denied.

PTSD

The Veteran contends that he has developed a psychiatric 
disability as a result of stressful experiences during 
service in Iraq.  Therefore, he maintains that service 
connection for PTSD is warranted.  After carefully 
considering the claim in light of the record and the 
applicable law, the Board agrees.  Accordingly, the appeal 
will be allowed.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV); a link, established by medical evidence, 
between the current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f).

In May 2005, during a post-deployment health assessment, the 
Veteran reported difficulty sleeping due to intrusive 
thoughts of a firefight on December 23, 2004.  The service 
treatment records note that the Veteran suffered an enemy 
concussion blast on that date.  In July 2005, the Veteran was 
examined by VA to determine the nature and etiology of any 
psychiatric disability found to be present.  He stated that 
his stressful experiences in service included a firefight on 
December 23, 2004.  Although a diagnosis of PTSD was not 
established, more recent VA treatment records, including an 
April 2007 report of psychological testing, show that the 
Veteran has a confirmed diagnosis of PTSD.  Moreover, his 
service decorations and awards, including the Navy and Marine 
Corps Achievement Medal with combat distinguishing device, 
Navy and Marine Corps Commendation medal with combat 
distinguishing device, and Combat Action Ribbon, attest to 
his participation and valor in combat.  Indeed, he was 
awarded the Navy and Marine Corps Commendation medal for the 
action which he cited as a stressor during his July 2005 VA 
psychiatric examination.  

Because a current diagnosis of PTSD exists, and because the 
associated stressor has been verified, the sufficiency of the 
claimed in-service stressor is presumed.  See Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Therefore, the Veteran meets 
the criteria for service connection for PTSD.  

Accordingly, service connection for PTSD is granted.


ORDER

The claim of entitlement to service connection for a hearing 
loss is dismissed.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for the residuals of a 
groin injury is denied.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran seeks entitlement to increased ratings for his 
service-connected lumbosacral strain, right shoulder strain, 
cervical strain, residuals of a right ankle sprain, residuals 
of a sprained right second toe, right great toe 
onychomycosis, and concussion residuals.  However, after 
reviewing the record, the Board finds that further 
development of the record is warranted prior to further 
appellate consideration.

During his hearing before the undersigned Veterans Law Judge, 
the Veteran testified that he was being treated for his right 
ankle disability by his primary doctor, Doctor Ferlan.  He 
reported that Dr. Ferlan had referred him for therapy to the 
University of Pittsburgh Medical Center, 1604 Burtner Road.  
He also reported treatment at the outpatient clinic in 
Aspinwall.  Neither the records from Dr. Ferlan, the 
University of Pittsburgh Medical Center, nor the outpatient 
clinic in Aspinwall have been associated with the claims 
file.  Hence, further development is required.

At his hearing the Veteran also testified that he was being 
treated for the residuals of a concussion by a Dr. Furond in 
Homerville, Pennsylvania; and by Dr. Collins, a neurologist.  
Neither Dr. Furond's nor Dr. Collins' records have not been 
associated with the claims folder.  

During his hearing before the undersigned Veterans Law Judge, 
the Veteran testified that he had missed work due to his 
service-connected low back disability and residuals of a 
concussion.  He noted that he was a corrections officer at 
the State Correctional Institution in Pittsburgh; however, 
his employment records have not been associated with the 
claims folder.

At his hearing, the Veteran testified that he was scheduled 
to have surgery on his right ankle in June 2009 at the 
Pittsburgh VA Medical Center on University Drive.  The report 
of that surgery has not been associated with the Veteran's 
claims file.

Since July 2005, VA records reflect the Veteran's treatment 
for the remaining disorders at issue.  During his hearing 
before the undersigned Veterans Law Judge, the Veteran 
testified that since his most recent VA examination in July 
2005, the level of impairment caused by the those 
disabilities had gotten worse.  Consequently, an additional 
VA examination is warranted to determine the current extent 
of impairment due to those disabilities.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

In light of the need for further development, the case is 
remanded for the following actions:

1.  Request that the Veteran provide the 
full name and address of Dr. Ferlan; Dr. 
Furond of Homerville, Dr. Collins, the 
Aspinwall outpatient clinic, and the 
University of Pittsburgh Medical Center, 
1604 Burtner Road.  Also request that the 
Veteran provide the dates that he was 
treated by these providers.  Then request 
records of the Veteran's treatment 
directly from each of these providers.  

Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, clinical records, 
doctor's notes, nurse's notes, and 
prescription records.  Also request that 
the Veteran provide any such records he 
may have in his possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are in the 
possession of an agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are in the 
possession of a health care provider not 
affiliated with the Federal government, 
and are unavailable, notify the Veteran 
and his representative in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.  Request the Pittsburgh VA Medical 
Center on University Drive to provide 
records of the Veteran's 2009 right ankle 
surgery.  Also request that the Veteran 
provide any such records he may have in 
his possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that the Veteran provide the 
name and address of all of his employers 
since May 2005.  This should include the 
Veteran's employment as a corrections 
officer at the State Correctional 
Institution in Pittsburgh.  

Then, contact each employer/former 
employer and request copies of the 
Veteran's attendance and sick call 
records since May 2005.  If the 
employer/former employers do not have 
such documents, request that they provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns. 

For any period that the Veteran was self-
employed, request a letter containing the 
foregoing information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked. 

Also request that the Veteran provide any 
employment information in his possession 
which addresses the foregoing concerns.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain records of the 
Veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If records of the Veteran's employment 
with a private employer are unavailable, 
notify the Veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4.  When the foregoing actions have been 
completed, schedule the Veteran for an 
orthopedic examination to determine the 
nature and extent of any disability due 
to his cervical strain, lumbar strain, 
right shoulder strain, residuals of right 
ankle sprain, and residuals of a sprained 
right second toe.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  In this regard, the 
examination should be conducted in 
accordance with the guidelines set forth 
on the latest AMIE worksheet.

In conducting the examination, the 
examiner must distinguish the 
manifestations of the service-connected 
cervical strain, lumbar strain, right 
shoulder strain, residuals of right ankle 
sprain, and residuals of a sprained right 
second toe from the manifestations of any 
other disabilities affecting these body 
parts.  

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. 

5.  When the foregoing actions have been 
completed, schedule the Veteran for a 
dermatology examination to determine the 
nature and extent of his right great toe 
onychomycosis.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  In this regard, the 
examination should be conducted in 
accordance with the guidelines set forth 
on the latest AMIE worksheet.

The examiner must distinguish the 
manifestations of this disorder from the 
manifestations caused by any other right 
great toe disorder found.  

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. 

6.  When the foregoing actions have been 
completed, schedule the Veteran for a 
neurologic examination to determine the 
extent of impairment associated with his 
residuals of a concussion.  This 
disability is to be rated as a traumatic 
brain injury under the criteria in 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  In this 
regard, the examination should be 
conducted in accordance with the 
guidelines set forth on the latest AMIE 
worksheet.

In conducting the examination, the 
examiner must distinguish the 
manifestations of the service-connected 
residuals of a concussion from any other 
manifestations of neurologic disabilities 
found to be present.  

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. 

7.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the 
issues remaining on appeal.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

The Veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


